Niblack, J.
The appellant, Charles Miller, was, with others, indicted in the court below for disturbing a collection of persons constituting what was known as a singing school.
*335Upon a separate trial lie was 'convicted of the offence with which he was charged.
At the proper time the appellant moved the court for a new trial, upon the ground that the finding of the court was not sustained by sufficient evidence, and the only question presented here is, ought a new trial to have been granted ?
It was made to appear by the evidence, that, at the time and place named in the indictment, persons composing a singing school were lawfully assembled in a building used as a school-house; that at the same time other persons assembled in groups or small crowds outside, and in the immediate vicinity of the same building; that some of the persons outside made from time to time loud and unseemly noises, calculated to disturb, and which did in fact disturb, those inside and composing the singing school; that the appellant was one of the persons outside of the building; but none of the witnesses could testify that he was in any way connected with any of the disturbances.
The appellant testified in his own behalf, and denied all connection with everything of which the witness complained as a disturbance, and in that respect there was no conflict in the evidence which we have been able to observe.
The appellant appears to us, therefore, to have been convicted upon insufficient evidence.
The judgment is reversed, and the cause remanded for a new trial.